DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 10/28/2020 has been considered.
NPL Document 1 of the IDS has not been considered because no English translation has been provided.  
Claim Interpretation
The term “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the arm section includes at least one attachment surface on which a section of the at least one electrical supply lead ends up”, however examiner believes that the reference to the at least one electrical supply lead should be recited in 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “on which a section of the at least one electrical supply lead ends up”; it is unclear what applicant means by “ends up”. Does “ends up” mean a directional location of the supply lead or does it mean the location of where the lead is placed and secured to the arm section?
Claim 5 inherits this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Harris et al. (US 2005/0090885 A1) herein after Harris.
Regarding claim 1, Harris teaches an electrode contact for an electrode lead for neurostimulation (fig. 16), the electrode contact comprising: a contact body (fig. 16: body of electrode 72) including a contact surface for contacting human or animal neural tissue (fig. 16: surface of electrode 72), and an arm section (fig. 17 crimp connector 71 (i.e. an arm section) and (Para [0069] “The crimp connector 71 is shown in the form of a tab (also 71) that may be bent or crimped to connect the conductor to the electrode 72”), the arm section, originating from the contact body (fig.17), extending laterally in a first spatial direction that runs parallel to a main extension plane of the contact surface (fig. 16: crimp connector 71 (i.e. the arm section) runs parallel to the electrode 72 and extends laterally from the electrode), and the arm section including at least one cut-out for guiding through the at least one electrical supply lead (fig. 17: the empty space between electrode 72 and arm 71 is the cut-out area for the electrical supply lead). 
Regarding claim 2, Harris further teaches wherein a maximum height of the contact body in a third spatial direction perpendicular to the main extension plane is smaller than: 
- a largest width of the contact body in the first spatial direction, and/or

    PNG
    media_image1.png
    468
    386
    media_image1.png
    Greyscale
 - a largest width of the contact body in a second spatial direction parallel to the main extension plane. (See annotated fig. 16 and 17 below: depicts the height of the contact body being smaller than the width in a first and second spatial direction. In other words, the contact body has a smaller thickness than the length and width). 

    PNG
    media_image2.png
    219
    208
    media_image2.png
    Greyscale

Regarding claim 3, Harris further teaches wherein the arm section is designed to fix the at least one electrical supply lead in a force-fit manner when it is guided through the at least one cut-out (Para [0069] “The crimp connector 71 is shown in the form of a tab (also 71) that may be bent or crimped to connect the conductor to the electrode 72.”). 
Regarding claim 4, Harris further teaches wherein the arm section includes at least one attachment surface on which a section of the at least one electrical supply lead ends up when the supply lead is guided through the at least one cut-out
Regarding claim 6, Harris further teaches wherein the at least one cut-out is slot- shaped (fig. 17 crimp connector 71 is of a curved shape that creates space between the electrode contact and itself in the shape of a slot).
Regarding claim 8, Harris teaches an electrode lead for a neurostimulation application (fig. 6), wherein the electrode lead comprises: a flat paddle including a number of electrode contacts for contacting human or 1uanimal neural tissue (fig. 6 paddle electrode 50 with electrodes 66), wherein the number of electrode contacts encompasses at least one electrode contact according to claim 1 (see above from claim 1).  
Regarding claim 9, Harris further teaches the electrode lead comprising at least one electrical supply lead (fig. 8 electrical conductor 58), wherein the at least one electrical supply lead is attached to the 15arm section of the at least one electrode contact (Para [0086] “placing at least one electrode 444 in the first section 432 exposed through the first major surface of the first member 432 (FIG. 44), and placing at least one conductor 446 in electrical communication with the electrode 444 along the second major surface of the first section 432”).
Regarding claim 11, Harris further teaches the electrode lead comprising at least one electrical supply lead (fig. 8 electrical conductor 58), wherein the at least one electrical supply lead electrically contacts the arm section of the at least one electrode contact (Para [0086] “placing at least one electrode 444 in the first section 432 exposed through the first major surface of the first member 432 (FIG. 44), and placing at least one conductor 446 in electrical communication with the electrode 444 along the second major surface of the first section 432” and fig. 43). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harris.
Regarding claims 5 and 10, Harris further teaches, in a different embodiment, wherein the at least one attachment surface is suitable for integrally attaching the section of the at least one electrical supply lead by way of welding (Para [0069] “a connector 70 (e.g., crimp tube 70), which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to weld the attachment surface to the at least one electrical supply lead as described in the alternative embodiment of Harris since it has been held by the 
Regarding claim 7, Harris further teaches in a different embodiment wherein the at least one cut-out is hole- shaped (fig. 14 connector 70 is a crimp tube that has a hole for the lead). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cut out of the first embodiment of Harris as described above for the hole-shaped cut out of the alternative embodiment of Harris because doing so would have been a simple substitution for one prior art element (the cut out for the supply lead in the first embodiment) for another (the cut out for the supply lead in the second embodiment) for the same purpose of providing an electrical connection to the electrode contact.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Bolea et al. (US 2008/0103407 A1) herein after Bolea.
Regarding claim 12, Harris teaches 25a method for connecting at least one electrode contact to at least one electrical supply lead (fig. 40: specifically steps 407 and 408), the method comprising: - providing at least one electrode contact according to claim 1
However Bolea discloses, in a similar crimp connector assembly, attaching the at least one electrical supply lead to the arm section of the at least one electrode contact in such a way that the electrical supply lead extends through the at least one cut-out (fig. 7 depicts the conductor 68 extending through the cut out portion of the crimp portion 94).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for connecting at least one electrode contact to at least one electrical supply lead of Harris to further include, attaching the at least one electrical supply lead to the arm section of the at least one electrode contact in such a way that the electrical supply lead extends through the at least one cut-out as disclosed by Bolea as a way to provide a method that attaches an electrical supply lead to an electrode contact that avoids placing stress at the crimp site (Bolea Para [0053]).
Regarding claim 13, Harris further teaches in a similar embodiment wherein the at least one electrical supply lead is integrally attached to the arm section by way of welding (Para [0069] “ a connector 7…which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Harris in view of Bolea to integrally attach the electrical supply lead by way of welding as disclosed by the different embodiment of Harris because doing so would allow the supply lead to stay secured in its location.
Regarding claim 14, Harris teaches the method of claim 12 and further teaches the at least one cut-out being slot-shaped (fig. 17: crimp connector 71 has a cut out portion leaving a the method further comprising: - inserting a section of the electrical supply lead into the at least one slot-shaped cut- out (Para [0059] “An electrode array 64 is provided on the flat paddle 62 comprising at least one electrode 66 (e.g., four or eight electrodes) in electrical communication with the electrical conductor 58 (e.g., four or eight conductors corresponding to the number of electrodes”), but does not explicitly teach dividing a region of the arm section into multiple webs and clamping the section of the electrical supply lead by deforming at least one of the webs.
However, Bolea discloses in a similar electrode contact dividing a region of the arm section into multiple webs (fig. 8: portion in between the upper crimp tab 94 and the lower crimp tab 94) contact connecting portion of crimp sleeve has two webs projections from the main body with a channel 99 separating the two webs) and clamping the section of the electrical supply lead by deforming at least one of the webs (fig. 7: depicts the clamping of the electrical supply lead 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for connecting the electrode contact to the electrical supply lead of Harris to further include that divides a region of the arm section into multiple webs and clamping the section of the electrical supply lead by deforming at least one of the webs because doing so would have been a simple substitution of one known embodiment of securing an arm section to conductor that does not include webs with another that does include webs for the same purpose of securing a conductor to a contacting portion of an electrode to provide for electrical connections within the paddle lead. 
Regarding claim 15, Harris further teaches multiple such electrode contacts being connected to one or more electrical supply leads (fig. 6: multiple electrodes 66 on the paddle lead 50), the method further comprising:
- initially temporarily attaching the electrical supply lead or the electrical supply leads to the respective arm sections of the electrode contacts so as to extend through the cut-outs in the arm sections (fig. 18: the location of the electrical supply lead would inherently have an initial temporary position when moving the supply lead through the cut out of the connector before welding in the final position. Fig. 18 shows two such contact locations where the lead is extended through the first wire conductor path through the crimp) 
- thereafter, optionally adapting the positioning of one or more of the electrical supply leads relative to the arm sections (an optional feature of the method is not required); and 
- thereafter, attaching the electrical supply lead or the electrical supply leads to the arm sections in the respective final position by way of welding (Para [0069] “ a connector 7…which is crimped to the conductor and welded, e.g., laser welded) to the lateral edge of the electrode 66”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skubitz et al. (US Patent 7,742824 B2) relates to electrode mounting on a paddle lead with electrical supply leads connecting the electrodes. 
Cross et al. (US 2003/0204228 A1) relates to a surgical paddle lead with electrode contacts connected to the electrical supple lead (see fig. 4). 
Hagfors (US Patent 3,654,933) relates to an implantable electrode with supply wires attached to the electrode via connectors (see figs. 1-6).
Johnson et al. (US Patent 8,126,529 B2) relates to a method for securing electrode leads (see figs. 2A, 2B, 3A, and 4).
Antonini et al. (US 2020/0316371 A1) relates to an electrode pad assembly with arm connectors attaching the electrodes to the supply lead.
Renaux (US Patent 10,596,368 B2) relates to a nerve cuff with extending connections to electrical supply leads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792